DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2, in the reply filed on 3/1/2022 is acknowledged.
Claims 3-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over  Goto et al (US 2016/0013033).
With respect to claim 1, Goto discloses in figs. 1 and 7 a sputter target comprising a metallic phase of FePt (shown in light gray portions) and a nonmetallic phase of carbon (shown in dark gray) (abstract; para 0133 and 0172), wherein figs. 1 m and an overall vertical and horizontal directions each larger than 50 m (para 0045 and 0051), the structure photograph depicting the number of boundaries in both the vertical and horizontal directions between the metal phase (i.e. FePt) and nonmetallic phase (i.e. carbon) (para 0133 and 0172). The cropped figures below of figs. 1 and 7 serve to clarify how many boundaries are present in 100 micron distances in both the horizontal and vertical directions based on the taught 50 micron scale in each photograph.

    PNG
    media_image1.png
    463
    1123
    media_image1.png
    Greyscale

From the cropped figures above, figs. 1 and 7 each show that there are approximately less than 8 boundaries (i.e. ‘A’ as required in claim 1) on a line segment of 100 microns in the horizontal direction, with one of ordinary skill expecting approximately less than 40 boundaries by extrapolating the 100 microns in the horizontal direction to 500 microns in the horizontal direction. Similarly, the cropped figures above also show that there are approximately 8 or more boundaries (i.e. ‘B’ as required in claim 1) on a line segment of 100 microns in the vertical direction, with one of ordinary skill expecting approximately 40 or more boundaries by extrapolating the 100 microns in the vertical direction to 500 microns in the vertical direction. Since A has been shown to expectedly <40, and A/B<1.7 for the sputter target are satisfied.
With respect to claim 2, Goto further discloses the sputtering target comprises one or more metals of Cu and Ag (para 0018; claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794